      Case 2:20-cv-01848-DWL Document 22 Filed 01/22/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Trident Investment Partners Incorporated,          No. CV-20-01848-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Elizabeth Evans, et al.,
13                  Defendants.
14
15          On January 8, 2021, the Court granted Plaintiff’s motion for default judgment (Doc.

16   18) and entered a default judgment against Defendants Elizabeth Evans, Susan Solebello,
17   and The Handy Connection LLC (collectively, “Defendants”), jointly and severally, in

18   favor of Plaintiff in the amount of $12,010 (Doc. 19). The default judgment also enjoined

19   Defendants from, in essence, continuing to run their business under its current name. (Doc.

20   19.)
21          On January 21, 2021, Solebello, acting pro se, filed a document titled “Complaint,”

22   stating that she “would like the court to grant a motion to vacate the default judgment under

23   Rule 60 of the Federal Rules of Civil Procedure” and that she “wants a trial by jury.” (Doc.

24   21.) Solebello’s filing provides an explanation for why Defendants in this action did not

25   respond to the complaint and briefly outlines a defense to the action on the merits. (Id.)

26   Although the filing is titled “Complaint,” it appears to be a Rule 60 motion to vacate the
27   Court’s January 8, 2021 order (Doc. 18) and default judgment (Doc. 19) and has been

28   docketed as a pending motion in the above-captioned action. The Court construes it as
         Case 2:20-cv-01848-DWL Document 22 Filed 01/22/21 Page 2 of 3



 1   such.1
 2            Solebello asserts, inter alia, that (1) before the inception of this litigation, Plaintiff
 3   engaged in a campaign of harassment against Defendants, (2) the documents with which
 4   Defendants were served were “false documents” that do not match the complaint filed in
 5   this action, did not bear a case number, and contained various irregularities including a
 6   blurry seal and the words “Corporate Disclosure Statement” where the case number should
 7   have been, (3) Solebello did not believe the documents to be legitimate court documents
 8   and was unable to locate the case, (4) Defendants believed the documents were “just
 9   another attempt to harass [them] and bully [them]” and coerce them to pay Plaintiff money
10   or stop using their company name, and (5) Defendants believe that Plaintiff and Plaintiff’s
11   counsel “purposely deceived” Defendants by serving “false documents” so that they would
12   not or could not respond. (Doc. 21.) Essentially, Solebello asserts that the defaults and
13   default judgment in this action were procured by fraud.
14            Plaintiff is ordered to file a response within 14 days of the date of this order.
15            The Court further notes that Solebello does not appear to be an attorney, and
16   therefore she cannot represent anyone other than herself. C.E. Pope Equity Tr. v. United
17   States, 818 F.2d 696, 697 (9th Cir. 1987) (“Although a non-attorney may appear in propria
18   persona in his own behalf, that privilege is personal to him. He has no authority to appear
19   as an attorney for others than himself.”). Evans may represent herself, but The Handy
20   Connection LLC must be represented by an attorney. In re Am. W. Airlines, 40 F.3d 1058,
21   1059 (9th Cir. 1994) (non-attorney members of a partnership cannot appear on behalf of
22   the partnership). All “motions and pleadings” filed by The Handy Connection LLC “must
23   be filed by counsel.” D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973-
24   74 (9th Cir. 2004). Thus, the pending motion to vacate has been brought only on
25   Solebello’s behalf. If Evans and The Handy Connection LLC wish to join that motion or
26   file their own, they may do so within 14 days of the date of this order.2
27   1
             Solebello did not pay a filing fee or file an application to proceed in forma pauperis.
     The Court views this as further evidence that Solebello did not intend to initiate a new
28   action.
     2
             Of course, the Court has the authority to vacate the defaults and default judgment

                                                     -2-
      Case 2:20-cv-01848-DWL Document 22 Filed 01/22/21 Page 3 of 3



 1          Accordingly,
 2          IT IS ORDERED that Plaintiff is ordered to file a response within 14 days of the
 3   date of this order.
 4          IT IS FURTHER ORDERED that Evans and/or The Handy Connection LLC may
 5   file motions to vacate the defaults and default judgments against them within 14 days of
 6   this order. The Handy Connection LLC must retain counsel before appearing or filing
 7   anything in this action.
 8          Dated this 22nd day of January, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     as to Evans and The Handy Connection LLC without a motion brought on their behalf if
27   the Court determines they were obtained through fraud. The Court’s inherent power allows
     it to “vacate its own judgment upon proof that a fraud has been perpetrated upon the court.”
28   Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991); see also Fed. R. Civ. P. 60(d)(3) (“This
     rule does not limit a court’s power to set aside a judgment for fraud on the court.”).

                                                -3-
